               Case 19-10872-KG              Doc 306          Filed 07/21/19       Page 1 of 5



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                        )   Chapter 11
                                                              )
FUSE MEDIA, INC.,                                             )   Case No. 19-10870 (KG)
                                                              )
                                     Debtor.                  )   Ref. Docket No. 4
                                                              )
In re:                                                        )   Chapter 11
                                                              )
FUSE MEDIA, LLC,                                              )   Case No. 19-10871 (KG)
                                                              )
                                     Debtor.                  )   Ref. Docket No. 4
                                                              )

           ORDER DISMISSING THE CHAPTER 11 CASES OF DEBTORS FUSE
         MEDIA, INC. AND FUSE MEDIA, LLC AND GRANTING RELATED RELIEF

                   Upon consideration of the motion (the “Motion”)1 of Fuse Media, Inc. and Fuse

Media, LLC (together, the “Fuse Media Debtors”), as debtors and debtors-in-possession in the

above-captioned chapter 11 cases, closing the chapter 11 cases of the Fuse Media Debtors and

granting related relief; as more fully set forth in the Motion; and it appearing that this Court has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and it appearing that this

proceeding is a core proceeding pursuant to 28 U.S.C §§ 1408 and 1409; and adequate notice of

the Motion having been given; and it appearing that no other notice need be given; and after due

deliberation and sufficient cause appearing therefore,

                   IT IS HEREBY ORDERED THAT:

                   1.       The Motion is GRANTED as set forth herein.

                   2.       The chapter 11 cases of Fuse Media, Inc. (Case No. 19-10870 (KG)) and

Fuse Media, LLC (Case No. 19-10871 (KG)) are hereby dismissed. In each case, such dismissal


1
    Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Motion.

                                                          1
            Case 19-10872-KG          Doc 306         Filed 07/21/19   Page 2 of 5




is without prejudice to the Fuse Media Debtors’ rights to file future cases under any applicable

chapter of the Bankruptcy Code.

               3.      All prior orders entered by this Court in the Fuse Media Debtors’ cases, or

affecting the Fuse Media Debtors, shall continue to remain in full force and effect,

notwithstanding the dismissal of these cases.

               4.      No later than two (2) business days following the entry of this Order, the

Fuse Media Debtors shall file a notice of dismissal of the Fuse Media Debtors’ chapter 11 cases

(the “Dismissal Notice”) on the docket of the above-captioned chapter 11 cases and serve the

Dismissal Notice on: (a) the U.S. Trustee; (b) the Committee and its counsel; (c) any federal,

state or local governmental agency to the extent required by the Bankruptcy Code, the

Bankruptcy Rules, the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware or order of the Court; (d) the Supporting Senior

Secured Noteholders; (e) the Senior Secured Notes Trustee; (f) any party that has requested

notice pursuant to Bankruptcy Rule 2002 at the time of noticing; and (g) all other creditors and

indenture trustees in accordance with Bankruptcy Rule 2002(f)(2).

               5.      From and after the entry of this Order, the Fuse Media Debtors and any of

their respective directors, officers, employees, managers, attorneys, consultants and advisors

shall neither have nor incur any liability to any person for any act taken or omitted, or to be

taken, in connection with the preparation, filing, or prosecution of the Fuse Media Debtors’

chapter 11 cases including, but not limited to, seeking and effectuating the dismissal of the Fuse

Media Debtors’ chapter 11 cases and implementation or consummation of this Order; provided,


                                                  2
            Case 19-10872-KG          Doc 306      Filed 07/21/19       Page 3 of 5




however, that the foregoing provision shall not affect the liability of any person that otherwise

would result from any such act or omission to the extent that the act or omission is determined in

a final order of a court of competent jurisdiction to have constituted willful misconduct, gross

negligence or violation of law.

               6.      This Order shall be effective immediately upon its entry.

               7.      This Court shall retain jurisdiction with respect to all matters arising from

or related to the implementation and/or interpretation of this Order.




      Dated: July 19th, 2019                     KEVIN GROSS
      Wilmington, Delaware                       3
                                                 UNITED STATES BANKRUPTCY JUDGE
                            Case 19-10872-KG               Doc 306        Filed 07/21/19          Page 4 of 5
                                               United States Bankruptcy Court
                                                   District of Delaware
In re:                                                                                                     Case No. 19-10872-KG
Fuse, LLC                                                                                                  Chapter 11
              Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0311-1                  User: GingerM                      Page 1 of 2                          Date Rcvd: Jul 19, 2019
                                      Form ID: pdfodc                    Total Noticed: 23


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 21, 2019.
db             +Fuse, LLC,    700 North Central Avenue,    Suite 600,    Glendale, CA 91203-3438
aty            +Andrew Minear,    Fried, Frank, Harris, Shriver & Jacobson,     One New York Plaza,
                 New York, NY 10004-1980
aty            +Benjamin W. Loveland,    Wilmer Cutler Pickering Hale & Dorr LLP,     60 State Street,
                 Boston, MA 02109-1816
aty            +Brian J. Lohan,    Arnold & Porter Kaye Scholer LLP,     70 West Madison Street,    Suite 4200,
                 Chicago, IL 60602-4230
aty            +Christina M. Brown,    Gibson, Dunn & Crutcher LLP,    200 Park Avenue,     New York, NY 10166-4799
aty            +Christine Cwiertny,    Crowell & Moring LLP,    3 Park Plaza,    20th Floor,
                 Irvin, CA 92614-2591
aty             James E. O’Neill,    Pachulski Stang Ziehl & Jones LLP,     919 North Market Street, 17th Floor,
                 PO Box 8705,    Wilmington, DE 19899-8705
aty            +James W. Grudus,    AT&T Services, Inc.,    One AT&T Way,    Room 3A115me,
                 Bedminster, NJ 07921-2694
aty            +Jennifer L. Rodburg,    Fried Frank Harris Shriver Jacobson LLP,     One New York Plaza,
                 New York, NY 10004-1903
aty             John A. Morris,    Pachulski Stang Ziehl & Jones LLP,     780 Third Avenue, 34th Floor,
                 New York, NY 10017-2024
aty            +John Conte,    Gibson, Dunn & Crutcher LLP,    200 Park Avenue,    New York, NY 10166-4799
aty            +Lauren Lifland,    Wilmer Cutler Pickering Hale Dorr LLP,     7 World Trade Center,
                 250 Greenwich Street,    New York, NY 10007-2140
aty            +Mark A. Romeo,    3 Park Plaza,   20th Floor,    Irvine, CA 92614-8505
aty            +Matthew P. Porcelli,    Gibson, Dunn & Crutcher LLP,     200 Park Avenue,
                 New York, NY 10166-4799
aty            +Maxim B. Litvak,    Pachulski Stang Ziehl & Jones LLP,     150 California Street, 15th Floor,
                 San Francisco, CA 94111-4554
aty            +Michael C. Keats,    Fried, Frank, Harris, Shriver & Jacobson,     One New York Plaza,
                 New York, NY 10004-1980
aty            +Peter B Siroka,,    Fried, Frank, Harris, Shriver & Jacobson,     One New York Plaza,
                 New York, NY 10004-1980
aty            +Richard M. Pachulski,    Pachulski Stang Ziehl & Jones LLP,     150 California Street, 15th Floor,
                 San Francisco, CA 94111-4554
aty            +Sean M. Beach,    Young Conaway Stargatt & Taylor, LLP,     Rodney Square,
                 1000 North King Street,    Wilmington, DE 19801-3335
aty            +Shireen A. Barday,    Gibson, Dunn & Crutcher LLP,    200 Park Avenue,     New York, NY 10166-4799
cr             +MGM Domestic Television Distribution LLC,     c/o Leslie Beth Baskin, Esquire,
                 1635 Market Street,    Seven Penn Center,    7th Floor,    Philadelphia, PA 19103-2223
cr              Texas Comptroller of Public Accounts,    John Stern,     c/o Sherri K. Simpson, Paralegal,
                 P.O. Box 12548,    Austin, TX 78711-2548
intp           +Warner Bros. Worldwide Television Distribution Inc,      4000 Warner Blvd.,    Bldg. 156, Rm. 5120,
                 Burbank, CA 91522-0001

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
op                 Ernest & Young
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 21, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING
                       Case 19-10872-KG         Doc 306    Filed 07/21/19     Page 5 of 5



District/off: 0311-1          User: GingerM               Page 2 of 2                  Date Rcvd: Jul 19, 2019
                              Form ID: pdfodc             Total Noticed: 23


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 19, 2019 at the address(es) listed below:
              Albert Kass     on behalf of Claims Agent    Kurtzman Carson Consultants LLC
               ECFpleadings@kccllc.com, ecfpleadings@kccllc.com
              Amanda R. Steele    on behalf of Interested Party    Ad Hoc Group of Beneficial Holders of the
               10.375% Senior Secured Notes due 2019 issued by the Debtors steele@rlf.com
              Andrew N. Goldman    on behalf of Interested Party    Wilmington Trust, National Association,
               solely in its capacity as Indenture Trustee and Collateral Agent andrew.goldman@wilmerhale.com,
               Nancy.Manzer@wilmerhale.com;yolande.thompson@wilmerhale.com
              Brendan Joseph Schlauch    on behalf of Interested Party    Ad Hoc Group of Beneficial Holders of
               the 10.375% Senior Secured Notes due 2019 issued by the Debtors schlauch@rlf.com,
               rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
              Chantelle D’nae McClamb    on behalf of Interested Party    Comcast Cable Communications Management
               LLC mcclambc@ballardspahr.com, maddoxm@ballardspahr.com
              Chantelle D’nae McClamb    on behalf of Interested Party    Freewheel Media Inc.
               mcclambc@ballardspahr.com, maddoxm@ballardspahr.com
              Daniel N. Brogan    on behalf of Interested Party    Wilmington Trust, National Association, solely
               in its capacity as Indenture Trustee and Collateral Agent dbrogan@bayardlaw.com
              David Golubchik     on behalf of Creditor    MGM Domestic Television Distribution LLC dbg@lnbyb.com
              David M. Feldman    on behalf of Creditor Committee    OFFICIAL COMMITTEE OF UNSECURED CREDITORS
               dfeldman@gibsondunn.com, jweisser@gibsondunn.com
              Derek C. Abbott    on behalf of Interested Party    AT&T Services, Inc. and affiliates including
               without limitation DIRECTV, LLC dabbott@mnat.com, rfusco@mnat.com
              Derek C. Abbott    on behalf of Plaintiff    DIRECTV, LLC dabbott@mnat.com, rfusco@mnat.com
              Derrick Hansen     on behalf of Creditor    UMG Recordings, Inc. dhansen@friedmanspring.com
              Donna L. Culver    on behalf of Plaintiff    DIRECTV, LLC dculver@mnat.com, rfusco@mnat.com
              Donna L. Culver    on behalf of Interested Party    DIRECTV, LLC dculver@mnat.com, rfusco@mnat.com
              Donna L. Culver    on behalf of Interested Party    AT&T Services, Inc. dculver@mnat.com,
               rfusco@mnat.com
              Erin R Fay   on behalf of Interested Party     Wilmington Trust, National Association, solely in
               its capacity as Indenture Trustee and Collateral Agent efay@bayardlaw.com, lmorton@bayardlaw.com
              James E. O’Neill    on behalf of Debtor    Fuse Media, Inc. joneill@pszjlaw.com, efile1@pszyj.com
              James E. O’Neill    on behalf of Debtor    Fuse, LLC joneill@pszjlaw.com, efile1@pszyj.com
              James E. O’Neill    on behalf of Defendant    Fuse, LLC joneill@pszjlaw.com, efile1@pszyj.com
              James E. O’Neill    on behalf of Debtor    Fuse Media, LLC joneill@pszjlaw.com, efile1@pszyj.com
              Jeffrey A. Fuisz    on behalf of Interested Party    AT&T Services, Inc. and affiliates including
               without limitation DIRECTV, LLC jeffrey.fuisz@arnoldporter.com,
               edocketscalendaring@arnoldporter.com
              John Mark Stern    on behalf of Creditor    Texas Comptroller of Public Accounts
               bk-jstern@oag.texas.gov, sherri.simpson@oag.texas.gov
              Jordan E Sazant    on behalf of Creditor Committee    OFFICIAL COMMITTEE OF UNSECURED CREDITORS
               bankfilings@ycst.com
              Kate R. Buck    on behalf of Creditor    Complex Media kbuck@mccarter.com
              Kurtzman Carson Consultants LLC    info@kccllc.com
              Linda J. Casey    on behalf of U.S. Trustee    U.S. Trustee Linda.Casey@usdoj.gov
              Matthew G. Summers    on behalf of Interested Party    Comcast Cable Communications Management LLC
               summersm@ballardspahr.com, maddoxm@ballardspahr.com
              Michael Joseph Merchant    on behalf of Interested Party    Ad Hoc Group of Beneficial Holders of
               the 10.375% Senior Secured Notes due 2019 issued by the Debtors merchant@rlf.com,
               rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
              Neil B. Glassman    on behalf of Interested Party    Wilmington Trust, National Association, solely
               in its capacity as Indenture Trustee and Collateral Agent bankserve@bayardlaw.com,
               nglassman@bayardlaw.com;jalberto@bayardlaw.com;bankserve@bayardlaw.com
              Reliable Companies    gmatthews@reliable-co.com
              Robert Charles Maddox    on behalf of Interested Party    Ascribe Capital, LLC maddox@rlf.com,
               rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
              Robert Charles Maddox    on behalf of Interested Party    Millstreet Capital Management LLC
               maddox@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
              Robert Charles Maddox    on behalf of Interested Party    ICE Canyon, LLC maddox@rlf.com,
               rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
              Robert Charles Maddox    on behalf of Interested Party    Amzak Capital Management, LLC
               maddox@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
              Robert Charles Maddox    on behalf of Interested Party    Phoenix Investment Adviser LLC
               maddox@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
              Sean T. Greecher    on behalf of Creditor Committee    OFFICIAL COMMITTEE OF UNSECURED CREDITORS
               bankfilings@ycst.com
              Shannon Dougherty Humiston    on behalf of Creditor    Complex Media shumiston@mccarter.com
              U.S. Trustee    USTPRegion03.WL.ECF@USDOJ.GOV
              Wayne M. Smith    on behalf of Interested Party    Warner Bros. Worldwide Television Distribution
               Inc. wayne.smith@warnerbros.com
              William F. Taylor, Jr.    on behalf of Creditor    Complex Media bankruptcydel@mccarter.com,
               bankruptcydel@mccarter.com
                                                                                               TOTAL: 40
